Exhibit 10.39


[UNOFFICIAL ENGLISH TRANSLATION SOLELY FOR REFERENCE]


Contract No.: zc20100106


Finished Oil Sales Contract


Party A: Chongqing Oil Subsidiary Company of China Petroleum & Chemical
Corporation
Party B: Xi’an City Baorun Industrial Development Co., Ltd.




Pursuant to the Contract Law of the People’s Republic of China, and relevant
laws and regulations, based on equal and mutual benefits, and same value
considerations, through negotiations, both parties execute the contract.


1. Item (hereinafter “Oil Product”), Amount and Price: (Unit: Ton, Yuan/Ton,
Yuan)


Arrival Stop (Harbor)
Item
Amount
Price
Wangzhou, Peiling
Gasoline
90000
Fluctuate in line
with market
conditions
Wangzhou, Peiling
Diesel
70000
Fluctuate in line
with market
conditions

Note: The supply amount is the actual shipping amount.


2. Standard of Quality:


The gasoline of the Oil Product set forth in this contract reaches the standard
of GB17930-2006. The Diesel Product set forth in this contract reaches the
standard of GB252-2000. In the event both parties cannot reach agreements to the
quality, it shall base on the examination report rendered by the quality
examination institution of Sichuan. In the event the quality of Oil Product has
problems, Party A is entitled to reject the Oil Product, and Party B shall
assume all of the results.


3. Delivery of Oil Product:


The delivery of the items shall be in accordance with the chart listed above. An
Oil depot designated by Party A is responsible for the accepting and unloading
work.


4. Standard of Measurement and Exhaust
 

--------------------------------------------------------------------------------



 
Railway transportations are based on the measurement of loaded cars. The
measurement is executed in accordance with the “Measurement and Management
Standard of Oil Products of China Petroleum and Chemical Corporation”. In the
event the exhaust of transportation is within 3‰, both parties make up a
deficiency to each other; n the event the exhaust exceeds the aforesaid
standard, Party B shall assume.


5. Payment:


Using the delivery and one ticket system as the payment method, the price of
payment is the delivered price. Party A shall pay off the payment after
receiving the Oil Product and A.V.T. invoices.


6. Alteration and Cancellation


6.1 Both Parties may negotiate to change or cancel the contract. The alteration
or cancellation of the contract shall be in writing.


6.2 In the event the followings occur, either party may unilaterally cancel the
contract:


6.2.1 Due to the force majeure, the purpose of the contract cannot be realized.


6.2.2 Without the other party’s written consent, one party transfers rights and
obligations of the contract in part or in whole to a third party.


6.3 After the contract is cancelled, the payment, clearance and dispute
provisions of the original contract survive and still are effective.


6.4 The party that cancels the contract shall perform the obligation to notify
the other party when cancelling the contract.


7. Breach


7.1 In the event the quality of Oil Product Party B delivered does not qualify
and cause losses of Party A and the third party, Party B shall compensate all
losses incurred to Party A, and be responsible for replacing the Oil Product
having quality problems, pay Party A the penalty, which is 1% of the total
amount of the contract. All expenses incurred by replacing the Oil Product shall
be assumed by Party B.


7.2 In the event the occurrence of other breaches, the breaching party shall
compensate the other party all losses incurred by its breach. In case both
parties are at fault, each party shall assume its relevant liabilities.


8. Force Majeure


8.1 In the event the occurrences of the force majeure, for example, fire,
earthquakes, typhoons, floods and natural disasters, and other unforeseeable,
unavoidable, and insurmountable events cause the non-performance of the
obligations of the contract in whole or in part, the affected party or both
parties shall not assume breach liabilities, but shall notify the other party
within 48 hours after the occurrence of the force majeure, and provide the other
party with valid evidencing documents within 7 days after the occurrence of such
events.
 

--------------------------------------------------------------------------------


 
8.2 The affected party or both parties shall take actions to mitigate the loss
caused by the force majeure to the lowest degree.


9. Dispute


Any dispute arising from the contract shall be negotiated by both parties. In
the event the negotiation fails to resolve the dispute, it shall be submitted to
the People’s Court at the place Party A resides.


10. Effectiveness and Miscellaneous


10.1 The contract becomes effective after both parties sign and seal on the
contract.


10.2 In the event any matter is not specified in the contract, both parties may
execute supplemental agreements.


10.3 The contract consists of two copies; each party holds one copy.


Party A: Chongqing Oil Subsidiary Company of China Petroleum & Chemical
Corporation
Legal Representative or Authorized Person: Zhangping Liu (signature)
(with corporate seal)


Party B: Xi’an City Baorun Industrial Development Co., Ltd.
Legal Representative or Authorized Person: Yongan Zhao (signature)
(with corporate seal)


Execution Date: January 6, 2010



--------------------------------------------------------------------------------

